Terrell, J.
-The transcript of the record of proceedings in this -case is identical in every detail to that in International Realty Associates v. McAdoo, et al., decided this *11term, except as to the questions presented for consideration of this court.
In the last entitled case, error was assigned on the order of the chancellor sustaining the demurrer to the bill of complaint and dismissing same, the effect of which order was to deny cancellation, equitable lien and accounting.
In this case the sole error assigned is the order of the chancellor dismissing the notice of Us pendens filed herein.
Appellant contends that the notice of Us pendens should have remained of record and been effective until final disposition of the cause by the Appellate Court.
This is a question that permits much discussion and on which the authorities are divided. If the judgment of the court below in the former appeal denying cancellation, equitable lien and accounting had been reversed the dismissal of the notice of lis pmdms would have been very material to appellant’s cause, but since the order of the court below in the former appeal has been affirmed, the effect of which is to deny cancellation, equitable lien and accounting, the matter of the dismissal of the notice of Us pendens becomes immaterial to the appellants here and is therefore not decided.
The order of the Circuit Court of Pinellas County is affirmed.
"Whitfield, P. J., and West, J., concur.
Taylor, C. J., and Ellis and Browne, J. J., concur in the opinion. .